      Case 2:19-cv-14738-WBV-KWR Document 168 Filed 08/23/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

ORLANDO SMITH                                                       CIVIL ACTION

VERSUS                                                              NO. 19-14738-WBV-KWR

TRANSOCEAN OFFSHORE USA, INC.                                       SECTION: D (4)

                                      ORDER and REASONS
        Before the Court is a Motion for Summary Judgment on Issue of Medical

Causation, filed by plaintiff, Orlando Smith. 1 Plaintiff asserts that there are no

genuine issues of material fact regarding the medical causation opinions of his

treating physicians that his “severe right shoulder injury and elbow nerve damage”

resulted from his January 22, 2019 accident at the heart of this litigation. Plaintiff

claims that his treating orthopedic surgeons, Dr. Carey Winder and Dr. Brett Casey,

both testified that he suffered a Grade III AC joint separation as a result of the

underlying accident,2 and Dr. Rasheed Ahmad, who treated Plaintiff for nerve pain

in his right elbow, testified that Plaintiff’s ulnar nerve condition is secondarily related

to his shoulder injury. 3 Plaintiff also claims that he was examined by two other

physicians on behalf of defendants, Dr. Michael McNulty and Dr. Thad Broussard,

who “furnished reports espousing opinions in agreement” with his treating

physicians.4 Plaintiff did not provide the Court with copies of these reports.




1 R. Doc. 64.
2 R. Doc. 64-1 at pp. 2-3 (citing R. Doc. 64-2 at p. 5); R. Doc. 64-1 at p. 3 (citing R. Doc. 64-3 at pp. 9-
10).
3 R. Doc. 64-1 at p. 4 (citing R. Doc. 64-4 at pp. 6, 8).
4 R. Doc. 64-1 at pp. 5-6.
      Case 2:19-cv-14738-WBV-KWR Document 168 Filed 08/23/21 Page 2 of 5




        Transocean RIGP DIN LLC and Triton Asset Leasing GmbH, Inc. (collectively,

“Transocean”) oppose the Motion, asserting that there are genuine disputes of

material fact regarding the cause of Plaintiff’s alleged injuries, and that the issue of

medical causation is more properly determined by the trier of fact. 5 Transocean

contends that Dr. Casey, who treated Plaintiff the day after the accident, told Plaintiff

that he needed immediate surgery for his shoulder injury, but Plaintiff chose instead

to be treated by Dr. Winder in Baton Rouge, who did not recommend surgery until

four months after the accident.6 After noting conflicting testimony regarding when

Plaintiff began experiencing problems associated with right elbow nerve damage,7

Transocean points out that Dr. Rasheed Ahmed, who examined Plaintiff post-

surgery, testified that Plaintiff’s elbow nerve damage is not an injury typically

associated with shoulder injuries and was likely caused by sustained immobility in a

sling. 8 Dr. Casey similarly testified that excessive immobility could cause nerve

problems. 9 Transocean argues that while Plaintiff’s initial shoulder injury was

caused by the accident, medical testimony shows that all subsequent shoulder

complications are the result of a separate, independent, and intervening act not

attributed to the accident – Plaintiff’s failure to undergo immediate surgery. 10

Transocean also argues that Plaintiff’s elbow nerve damage cannot be attributed to

the underlying accident because the evidence shows that he would not have suffered



5 R. Doc. 72 at p. 1.
6 Id. at pp. 2-3 (citing R. Doc. 72-1 at pp. 4-; R. Doc. 72-2 at pp. 4-5, 6; R. Doc. 72-3 at p. 4)
7 R. Doc. 72 at pp. 3-4 (citing R. Doc. 72-2 at p. 7; R. Doc. 64-4 at p. 9; R. Doc. 72-4 at p. 3).
8 R. Doc. 72 at p. 4 (citing R. Doc. 64-4 at p. 10; R. Doc. 72-4 at pp. 5-6, 7-8
9 R. Doc. 72 at p. 5 (citing R. Doc. 72-1 at p.8).
10 R. Doc. 72 at p. 9; See, R. Doc. 72 at pp. 5 & 8 (same).
      Case 2:19-cv-14738-WBV-KWR Document 168 Filed 08/23/21 Page 3 of 5




from the injury if his arm and shoulder had not been immobilized for such a long time

before and after his shoulder surgery. Transocean further argues that Plaintiff has

not cited any legal authority to support granting summary judgment on the issue of

medical causation, and claims that courts are hesitant, if not completely opposed, to

granting summary judgment regarding medical causation.11

        In response, Plaintiff argues that Transocean “utterly fail[s]” to offer any

sufficient evidence to overcome summary judgment, and further that Transocean

“only offer[s] conjecture, speculation and argument” regarding the cause of his elbow

nerve damage.12 Plaintiff emphasizes that he followed Dr. Winder’s medical advice

regarding his shoulder surgery, and that this compliance “was not improper in any

way.”13 Accordingly, Plaintiff maintains that he is entitled to summary judgment on

the issue of medical causation.

        After careful consideration of the parties’ memoranda and the applicable law,

the Court finds that the summary judgment evidence before the Court demonstrates

that there are genuine issues of material fact in dispute regarding the cause of

Plaintiff’s “severe right shoulder injury and elbow nerve damage.”14 While Dr. Casey

and Dr. Winder both testified that Plaintiff suffered a Grade III AC separation in his

right shoulder as a result of the January 22, 2019 accident,15 the deposition testimony

before the Court clearly shows that there is a dispute regarding whether Plaintiff’s




11 R. Doc. 72 at p. 7 (citing authority).
12 R. Doc. 93 at pp. 1, 2.
13 Id. at pp. 2-3.
14 See, R. Doc. 64-1.
15 R. Doc. 64-2 at pp. 2, 5; R. Doc. 64-3 at pp. 9-10.
      Case 2:19-cv-14738-WBV-KWR Document 168 Filed 08/23/21 Page 4 of 5




failure to undergo immediate shoulder surgery caused the “severe shoulder injury”

and elbow nerve damage of which Plaintiff now complains. Regarding his shoulder

injury, Dr. Casey testified that failure to treat a Grade III AC separation with

surgical intervention acutely, or within a few weeks, can result in a scapula that does

not rotate correctly, as well as loss of function in the shoulder, limited range of

motion, weakness, and pain.16 Dr. Casey also testified that if Plaintiff’s right arm

was immobilized for five months without surgical intervention, as Transocean

contends, it could result in muscle atrophy, “wasting,” nerve neurapraxias, and nerve

issues.17 With respect to Plaintiff’s right elbow nerve damage, Dr. Ahmad testified

that, “Shoulder injuries are not usually associated with cubital tunnel,” explaining

that, “It’s uncommon because most people don’t stay with their elbow bent that long

time [sic].”18 Dr. Ahmad also testified that he attributes the pain associated with

Plaintiff’s nerve condition to the time he was in a sling.19 In his treatment note from

January 28, 2020, submitted by Plaintiff, Dr. Ahmad’s impression was that, “He has

a clinically severe cubital tunnel on the right. I think it is from his time in the sling.

. . . I think that’s why his ulnar nerve is what it is currently.”20 Thus, there are clearly

genuine issues of material fact in dispute regarding whether the underlying accident

caused Plaintiff’s “severe right shoulder injury and elbow nerve damage.”




16 R. Doc. 72-1 at pp. 6-7.
17 Id. at p. 8.
18 R. Doc. 72-4 at pp. 7-8.
19 Id. at p. 6.
20 R. Doc. 64-4.
     Case 2:19-cv-14738-WBV-KWR Document 168 Filed 08/23/21 Page 5 of 5




       The Court also recognizes that, “summary judgment is often inappropriate

where the evidence bearing on crucial issues of fact is in the form of expert opinion

testimony.”21 Such is the case here. As such, the Court finds that rendering summary

judgment on the issue of medical causation is inappropriate in this case.

       For the foregoing reasons, IT IS HEREBY ORDERED that the Motion for

Summary Judgment on Issue of Medical Causation, filed by Orlando Smith, 22 is

DENIED.

        New Orleans, Louisiana, August 23, 2021.



                                               ______________________________
                                               WENDY B. VITTER
                                               United States District Judge




21 Watson v. Allstate Texas Lloyd’s, 224 Fed.Appx. 335, 342 (5th Cir. 2007) (quoting Webster v. Offshore
Food Service, Inc., 434 F.2d 1191, 1193 (5th Cir. 1970)) (internal quotation marks omitted).
22 R. Doc. 64.
